2022 UT App 133



               THE UTAH COURT OF APPEALS

                        STATE OF UTAH,
                           Appellee,
                              v.
                   DAYNELISON GERRY HANSEN,
                          Appellant.

                      Per Curiam Opinion
                        No. 20200767-CA
                     Filed December 1, 2022

           Sixth District Court, Richfield Department
                 The Honorable Wallace A. Lee
                          No. 201600116

             Dain E. Smoland, Attorney for Appellant
             Sean D. Reyes and Emily Sopp, Attorneys
                           for Appellee

     Before JUDGES GREGORY K. ORME, RYAN M. HARRIS, and
                      RYAN D. TENNEY.

PER CURIAM:

¶1    Daynelison Gerry Hansen appeals his conviction of
possession of a gun by a restricted person. We affirm.

¶2     Hansen argues that the evidence at trial did not establish
that the gun-possession crime occurred in Utah, a prerequisite for
prosecuting a crime in the state. A person may be prosecuted for
a crime in Utah if “the offense is committed either wholly or partly
within the state.” Utah Code § 76-1-201(1)(a)(LexisNexis 2017).
Hansen did not challenge the location of the crime before the trial
court. However, “[c]riminal jurisdiction is a form of subject matter
jurisdiction,” and accordingly may be raised at any time,
including for the first time on appeal. State v. Holm, 2006 UT 31,
¶ 96, 137 P.3d 726, 750. “Although jurisdiction is not technically
                          State v. Hansen


an element of the crime, the State must establish the existence of
jurisdiction by a preponderance of the evidence.” State v.
Blackwing, 2020 UT App 72, ¶ 13, 466 P.3d 734, 737. Accordingly,
the evidence at trial must be sufficient to show that “it was more
likely than not” that Hansen possessed the gun in Utah. Id.

¶3     This matter began when the Sevier County Sheriff’s Office
received a call from Hansen’s former girlfriend (Witness) who
reported that Hansen had left a gun at her house. The same day,
detectives from the Sheriff’s Office collected the gun from
Witness. The initial information charged Hansen with theft of the
gun, but about a month before the scheduled bench trial, an
amended trial information was filed alleging that Hansen had
possessed the gun “in Sevier County.”

¶4     At trial, Witness testified that Hansen came to her house
and showed her a gun. Unknown to Witness at the time, Hansen
stashed the gun in her basement. He later told her that the gun
was in the house and where she could find it. Witness found the
gun where Hansen had described. She called the Sevier County
Sheriff’s Office to report the gun, which the detectives later
collected the same day.1




1. A Sevier County Sheriff’s Office detective testified at trial that
he and another officer recovered the gun from Witness. He
identified the gun in a series of photographs that was admitted
without objection as Exhibit 9. Although not specifically
mentioned at trial, the tag attached to the gun and visible in the
photographs stated the chain of evidence and indicated that
Detective had collected the gun in Elsinore, Utah. Hansen argues
that the evidence tag is hearsay and cannot be used as substantive
evidence of jurisdiction. Because we determine that Witness’s and
Detective’s testimony is sufficient to support jurisdiction, we do
not address whether the use of the evidence tag to establish
jurisdiction is appropriate.


 20200767-CA                     2               2022 UT App 133
                           State v. Hansen


¶5     The trial court found Hansen guilty as charged. On appeal,
Hansen asserts that there was no evidence produced at trial
establishing that he had possessed the gun in Utah. Specifically,
he contends that because neither Witness or Detective stated the
address of Witness’s house, or even the name of the town she
lived in, the evidence was insufficient to show that he had
committed the crime in the state of Utah. Certainly, it would have
been preferable if the State had asked Witness or Detective to
specify the location where the gun was found; prosecutors should
be in the habit of making sure to ask necessary jurisdictional
questions. But, the evidence presented, such as it is, nevertheless
supports—at least by a preponderance—the inference that
Hansen possessed the gun in Utah. Hansen does not challenge the
evidence showing that he had the gun when he was at Witness’s
house. So, jurisdiction exists if the evidence is sufficient to support
an inference that Witness’s house is located in Utah.

¶6     Appellate courts “review the evidence and all inferences
which may reasonably be drawn from it in the light most
favorable to the verdict.” State v. Ashcraft, 2015 UT 5, ¶ 18, 349 P.3d
664, 668. Inferences may reasonably be drawn from circumstantial
evidence. Id. And that evidence supports the inference that
Witness’s house is in Utah, and specifically in Sevier County.
After all, Witness contacted the Sevier County Sheriff’s Office
when she became aware of the existence of the gun in her house,
and it is axiomatic that a county sheriff’s office is located in the
county it serves. And, although Hansen argues that Witness could
have called the Sevier County Sheriff’s Office for other reasons,2


2. Hansen argues that the inference that the crime was committed
in Utah requires a speculative leap because other inferences could
be drawn from Witness’s call to Sevier County Sheriff’s Office.
However, the possibility of alternative inferences does not defeat
the permissible inference drawn, particularly where that
inference is the most reasonable one. See State v. Ashcraft, 2015 UT
5, ¶¶ 24-25, 349 P.3d 664.


 20200767-CA                      3                2022 UT App 133
                           State v. Hansen


her call seeking law enforcement assistance supports the inference
that she lived within the agency’s territory. It is inconceivable that
if Witness called from out-of-state to report a gun being at her
residence in, say, Baker, Nevada—the closest out-of-state town to
Sevier County, a county that does not border another state—that
Sevier County deputies would drive nearly three hours in each
direction to haul the gun back to Sevier County, Utah. (And if for
some bizarre reason they did, it is reasonable to infer that the
Sevier County Attorney would not have elected to prosecute an
offense that occurred in Nevada.) On the contrary, if Witness
called to report a gun at her residence in Baker, it may safely be
assumed that the Sevier County sheriff's office would suggest she
call the White Pine County, Nevada, Sheriff’s Office, which has
jurisdiction over Baker. On the record before us, then, the fair
inference—and the only reasonable inference—is that the Sevier
County Sheriff’s Office became involved in the case because
Witness’s residence is located in Sevier County. In sum, the
evidence at trial was sufficient to support the inference that the
crime was committed in Utah, thus establishing jurisdiction.

¶7     Affirmed.




 20200767-CA                      4               2022 UT App 133